[hum-20181231x10kxex10gg001.jpg]
Exhibit 10(gg) HUMANA INC. RESTRICTED STOCK UNIT AGREEMENT WITH PERFORMANCE
VESTING AND AGREEMENT NOT TO COMPETE OR SOLICIT UNDER THE 2011 STOCK INCENTIVE
PLAN THIS RESTRICTED STOCK UNIT AGREEMENT ("Agreement") made as of <award_date>
(the “Date of Grant”) by and between HUMANA INC., a corporation duly organized
and existing under the laws of the State of Delaware (hereinafter referred to as
the "Company"), and <first_name> <middle_name> <last_name>, an employee of the
Company (hereinafter referred to as "Grantee"). WITNESSETH: WHEREAS, the Humana
Inc. 2011 Stock Incentive Plan (the "Plan") was approved by the Company's Board
of Directors and stockholders; and WHEREAS, the Company desires to award to
Grantee Restricted Stock Units in accordance with the Plan. NOW, THEREFORE, in
consideration of the award of Restricted Stock Units to Grantee, the promises
and mutual covenants hereinafter set forth, and other good and valuable
consideration, the Company and Grantee agree as follows: I. RESTRICTED STOCK
UNIT GRANT A. Grant. Subject to the terms and conditions hereinafter set forth,
and in accordance with the provisions of the Plan, the Company hereby grants to
Grantee, and Grantee hereby accepts from the Company <shares_awarded>
Performance-Based Restricted Stock Units (the “Restricted Stock Units”) (which
represents the target amount of shares available as set out on Appendix A). Each
Restricted Stock Unit represents the right of Grantee to receive (i) one (1)
Share on the date of distribution provided for in Section I.E. In addition,
Grantee shall also have the right to receive all of the cash or in-kind
dividends that are paid with respect to the Shares represented by the Restricted
Stock Units to which this award relates (“DERs”). Dividend equivalents with
respect to any such Share shall be paid on the same date that such Share is
issued to Grantee pursuant to Section I.E. hereof. The DERs shall be subject to
the same terms and conditions applicable to the Restricted Stock Units,
including, without limitation, the restrictions and non-transferability,
vesting, forfeiture and distribution provisions contained in Sections I.B
through I.E., inclusive, of this Agreement. In the event that the Restricted
Stock Units are forfeited pursuant to Section I.D. hereof, the related DER shall
also be forfeited. B. Restrictions and Non-Transferability. The Restricted Stock
Units and DERs may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated. In addition, such Restricted Stock Units and DERs
shall be subject to forfeiture in accordance with the provisions of Section I.D.
C. Vesting of Shares. Subject to the terms set forth below, if as of the third
anniversary of the Date of Grant (the “Vesting Date” and the period between the
Date of Grant and the Vesting Date, a “Vesting Period”), Grantee and the Company
have achieved the performance goals to be set forth in PSU – NCNS - RE



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg002.jpg]
Appendix A, the Restricted Stock Units and related DERs shall vest to the extent
such performance goals have been achieved. Effective on the Vesting Date, any
portion of the Restricted Stock Units and the related DERs for which the
performance goals set forth in Appendix A have not been satisfied shall be
immediately forfeited; provided, however, notwithstanding the foregoing, upon
certain terminations of employment (as set forth below), all or a portion of the
unvested Restricted Stock Units and DERs will vest as follows: 1. Upon a
termination of Grantee’s employment with the Company due to Grantee’s death or
Disability, all of the unvested Restricted Stock Units and DERs will immediately
vest at target level; 2. In the event of a Change in Control Termination, all of
the unvested Restricted Stock Units and DERs will immediately vest at target
levels; 3. Upon the termination of Grantee’s employment due to Retirement,
[Position Elimination, Workforce Reduction]1 or a Divestiture of the business to
which Grantee provides services if the Company does not maintain a strategic
interest in the divested business, as determined by the Committee in its sole
discretion, a prorated portion of the Restricted Stock Units (and related DERs)
that would have vested on the next scheduled Vesting Date shall vest on the next
scheduled Vesting Date, with the proration to be determined by calculating the
product of (A) the quotient of (x) the number of completed months Grantee has
been employed since the Date of Grant, divided by (y) the number of months in
the current restricted Vesting Period, multiplied by (B) the total number of
Restricted Stock Units that would have vested on the next scheduled Vesting Date
(taking into account achievement of applicable performance goals). For purposes
of the foregoing calculation, a month is complete on the day in the following
month that corresponds to the Date of Grant; or 5. Upon the termination of
Grantee’s employment due to [Position Elimination, Workforce Reduction]2 or a
Divestiture of the business to which Grantee provides services if the Company
maintains a strategic interest in the divested business, as determined by the
Committee in its sole discretion, or due to a transfer to a Strategic Joint
Venture, Grantee shall continue to vest in the Restricted Stock Units (and
related DERs) as if Grantee remained employed through the applicable Vesting
Date (taking into account achievement of applicable performance goals); provided
that, in the case of a termination due to a Divestiture of the business, the
Grantee must remain employed by the divested business on the applicable Vesting
Dates. For the avoidance of doubt, if the Grantee’s employment with the
aforementioned divested business terminates prior to a Vesting Date, the
Grantee’s unvested Restricted Stock Units will no longer vest pursuant to this
Section I.C.5 and will be forfeited upon such termination. D. Forfeiture. Except
as set forth in Section I.C, upon the termination of Grantee's employment with
the Company prior to the time the Restricted Stock Units and DERs have vested,
the Restricted Stock Units and DERs shall be forfeited immediately by Grantee. 1
NTD: Applicable for annual awards. Remove for new hires. 2 NTD: Applicable for
new hires. Remove for annual awards. - 2 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg003.jpg]
E. Distributions. The Company shall issue to Grantee (or, if applicable,
Grantee’s estate or personal representative) Shares (or such other securities or
other property into which the Shares have been converted, with any partial
Shares or other securities to be settled in cash) with respect to Grantee’s
Restricted Stock Units and dividend equivalents accrued pursuant to the DERs
with respect to such Restricted Stock Units, within 30 days of the date that the
Restricted Stock Units vest in accordance with Section I.C hereof; provided,
however, that, to the extent that the Restricted Stock Units are considered
deferred compensation subject to Section 409A of the Code and the Restricted
Stock Units vest in connection with Grantee’s Change in Control Termination
(defined below), then unless the Change in Control is a Section 409A Change in
Control, the distribution of Shares (or such other securities or other property
into which the Shares have been converted) shall not be accelerated to the
vesting date but such distribution shall instead occur based on the Vesting
Dates set forth in Section I.C. hereof. A “Section 409A Change in Control” shall
mean a Change in Control that also constitutes a “change in ownership or
effective control” of the Company or a “change in ownership of a substantial
portion of the assets of” the Company, in each case within the meaning of
Section 409A of the Code. Notwithstanding anything to the contrary contained
herein, no Shares may be transferred to any person other than Grantee unless
such other person demonstrates to the reasonable satisfaction of the Company
such person’s right to the transfer. F. Taxes. Federal, state and local income
and employment taxes and other amounts as may be required by law to be collected
by the Company (“Withholding Taxes”) in connection with the distribution of
Shares, cash or other property or, to the extent applicable, vesting of the
Restricted Stock Units or DERs hereunder, shall be paid by Grantee at such time.
Notwithstanding the foregoing, the Company shall withhold delivery of a number
of Shares with a Fair Market Value as of the distribution date equal to the
Withholding Taxes required to be withheld in connection with such distribution.
II. AGREEMENT NOT TO COMPETE AND AGREEMENT NOT TO SOLICIT. Grantee agrees and
understands that the Company’s business is a profit-generating business
operating in a highly competitive business environment and that the Company has
a legitimate business interest in, among other things, its confidential
information and trade secrets (including as protected in other agreements and
policies between the Company and Grantee) that it is providing Grantee, and in
the significant time, money, training, team building and other efforts it
expends to develop Grantee’s skills to assist in performing Grantee’s duties for
the Company, including with respect to establishing, developing and maintaining
the goodwill and business relationships with Protected Relationships (defined
below) and employees, each of which Grantee agrees are valuable assets of the
Company to which it has devoted substantial resources. Grantee acknowledges that
the grant Grantee is receiving under the Plan is a meaningful way that the
Company entrusts Grantee with its goodwill and aligns Grantee with the Company
objective of increasing the value of the Company’s business. Accordingly,
Grantee acknowledges the importance of protecting the value of the Company’s
business through, among other things, covenants to - 3 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg004.jpg]
restrict Grantee from engaging in activities that would adversely affect the
value of the Company and its goodwill. A. Agreement Not to Compete. Grantee
agrees that during the Restricted Period (defined below) and within the
Restricted Geographic Area (defined below), Grantee will not, directly or
indirectly, perform the same or similar responsibilities Grantee performed for
the Company in connection with a Competitive Product or Service (defined below).
Notwithstanding the foregoing, Grantee may accept employment with a Competitor
(defined below) whose business is diversified, provided that: (1) Grantee will
not be engaged in working on or providing Competitive Products or Services, or
otherwise use or disclose the Company’s confidential information or trade
secrets; and (2) the Company receives written assurances from the Competitor and
Grantee that are satisfactory to the Company that Grantee will not work on or
provide Competitive Products or Services, or otherwise use or disclose
confidential information or trade secrets. In addition, nothing in this
Agreement is intended to prevent Grantee from investing Grantee’s funds in
securities of a person engaged in a business that is directly competitive with
the Company if the securities of such a person are listed for trading on a
registered securities exchange or actively traded in an over-the-counter market
and Grantee’s holdings represent less than one percent (1%) of the total number
of outstanding shares or principal amount of the securities of such a person. B.
Agreement Not to Solicit Protected Relationships. During the Restricted Period
and in connection with a Competitive Product or Service, Grantee shall not,
individually or jointly with others, directly or indirectly: (1) solicit or
attempt to solicit any Protected Relationships (defined below); or (2) induce or
encourage any Protected Relationships to terminate a relationship with the
Company or to otherwise cease to accept services or products from the Company.
C. Agreement Not to Solicit Employees. During the Restricted Period, Grantee
shall not, individually or jointly with others, directly or indirectly: (1) or
by assisting others, solicit, recruit, hire, or encourage (or attempt to
solicit, recruit, hire or encourage), any Company employees or former employees
with whom Grantee worked, had business contact, or about whom Grantee gained
non-public or confidential information (“Employees or Former Employees”); (2)
contact or communicate with Employees or Former Employees for the purpose of
inducing, assisting, encouraging and/or facilitating them to terminate their
employment with the Company or find employment or work with another person or
entity; (3) provide or pass along to any person or entity the name, contact
and/or background information about any Employees or Former Employees or provide
references or any other information about them; (4) provide or pass along to
Employees or Former Employees any information regarding potential jobs or
entities or persons to work for, including but not limited to job openings, job
postings, or the names or contact information of individuals or companies hiring
people or accepting job applications; and/or (5) offer employment or work to any
Employees or Former Employees. For purposes of this covenant, “Former Employees”
shall refer to employees who are not employed by the Company at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
in the three (3) months prior to the time of the attempted recruiting or hiring
and/or interference. - 4 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg005.jpg]
D. Effect of Termination of Employment other than a Change in Control
Termination on Agreements Not to Compete and Not to Solicit. 1. In the event
Grantee voluntarily resigns or is discharged by the Company with Cause at any
time prior to the vesting of the Restricted Stock Unit, the prohibitions on
Grantee set forth in Sections II.A, II.B and II.C. shall remain in full force
and effect. 2. In the event Grantee is discharged by the Company other than with
Cause, including in connection with a Workforce Reduction or Position
Elimination, or certain divestiture related terminations, prior to the vesting
of the Restricted Stock Unit, the prohibitions set forth in Section II.A shall
remain in full force and effect during the period of time following Grantee’s
termination equal to the lesser of (x) the Restricted Period or (y) the period
of time during which Grantee is deemed to be entitled to severance measured by
the sum of (i) the number of weeks Grantee is entitled to severance under the
Company’s applicable severance policy, plus (ii) a number of weeks equal to (A)
the value of the Restricted Stock Units that would remain outstanding subject to
the achievement of the performance goals (or the value of the acceleration, if
any, of the vesting of any Restricted Stock Unit as a result of Grantee’s
termination under this Agreement or the Plan that would otherwise have been
forfeited), with such value measured by multiplying the number of Shares
underlying the Restricted Stock Units. assuming target performance has been
achieved (or by the number of Shares underlying the Restricted Stock Unit that
become vested as a result of the acceleration of vesting, if any). by the per
Share Fair Market Value on the Last Day, divided by (B) Grantee’s then-current
weekly base salary, plus (iii) any additional period that the Company determines
to provide severance to Grantee, in its discretion. 3. In the event Grantee is
discharged by the Company other than with Cause prior to vesting herein of the
Restricted Stock Units, the prohibitions set forth in Sections II.B and II. C
above shall remain in full force and effect. 4. After the vesting of the
Restricted Stock Unit, the prohibitions on Grantee set forth herein shall remain
in full force and effect, except as otherwise provided in Section II.E. E.
Effect of a Change in Control Termination on Agreements Not to Compete and Not
to Solicit. 1. Notwithstanding anything set forth in Section II.D, in the event
of a Change in Control Termination, the prohibitions on Grantee set forth in
Section II.A shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Grantee's employment termination
date with the Company or its successor, to Grantee the Non-Compete Payment.
Notwithstanding any previous agreement between Grantee and the Company relating
to the prohibitions on Grantee set forth in Section II.A, the “Non- Compete
Payment” shall be an amount at least equal to Grantee’s then current annual base
salary. Such amount shall be in addition to any other amounts paid or payable to
Grantee with respect to other severance plans or policies maintained by the
Company. For the avoidance of doubt, the provisions of this Section - 5 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg006.jpg]
II.E shall supersede any agreement between Grantee and the Company relating to
the prohibitions on Grantee set forth in Section II.A, with the exception of any
similar agreement contained in (i) any employment agreement between Grantee and
the Company, (ii) any agreement between Grantee and the Company not related to
the employment of Grantee by the Company, (iii) any severance plan or policy of
the Company and (iv) any change in control severance plan or policy of the
Company. 2. In the event of a Change in Control Termination, the prohibitions on
Grantee set forth in Sections II.B. and II.C. shall remain in full force and
effect. F. Governing Law. Notwithstanding any other provision herein to the
contrary, the provisions of this Section II of the Agreement shall be governed
by, and construed in accordance with, the laws of the Commonwealth of Kentucky
without regard to its conflicts or choice of laws rules or principles that might
otherwise refer construction or interpretation of this Section II to the
substantive law of another jurisdiction. G. Injunctive Relief; Invalidity of Any
Provision. Grantee acknowledges that (1) his or her services to the Company are
of a special, unique and extraordinary character, (2) his or her position with
the Company will place him or her in a position of confidence and trust with
respect to the operations of the Company, (3) he or she will benefit from
continued employment with the Company, (4) the nature and periods of
restrictions imposed by the covenants contained in this Section II are fair,
reasonable and necessary to protect the Company, (5) the Company would sustain
immediate and irreparable loss and damage if Grantee were to breach any of such
covenants, and (6) the Company’s remedy at law for such a breach will be
inadequate. Accordingly, Grantee agrees and consents that the Company, in
addition to the recovery of damages and all other remedies available to it, at
law or in equity, shall be entitled to seek both preliminary and permanent
injunctions to prevent and/or halt a breach or threatened breach by Grantee of
any covenant contained in Section II hereof. If any provision of this Section II
is determined by a court of competent jurisdiction to be invalid in whole or in
part, it shall be deemed to have been amended, whether as to time, area covered
or otherwise, as and to the extent required for its validity under applicable
law, and as so amended, shall be enforceable. The parties further agree to
execute all documents necessary to evidence such amendment. III. MISCELLANEOUS
PROVISIONS A. Binding Effect & Adjustment. This Agreement shall be binding and
conclusive upon each successor and assign of the Company. Grantee’s obligations
hereunder shall not be assignable to any other person or entity. It is the
intent of the parties to this Agreement that the benefits of any appreciation of
the underlying Shares during the term of the Award shall be preserved in any
event, including but not limited to a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction, or other change in corporate structure affecting the
Shares, as more fully described in Sections 4.6 and 11 of the Plan. All
obligations imposed upon Grantee and all rights granted to Grantee and to the
Company shall be binding upon Grantee's heirs and legal representatives. - 6 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg007.jpg]
B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto. C. Governing Law. Except as to matters of federal law and
the provisions of Section II hereof, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without regard
to its conflict of laws rules. This Agreement shall also be governed by, and
construed in accordance with, the terms of the Plan. D. No Employment Agreement.
Nothing herein confers on Grantee any rights with respect to the continuance of
employment or other service with the Company, nor will it interfere with any
right the Company would otherwise have to terminate or modify the terms of
Grantee's employment or other service at any time. E. Severability. If any
provision of this Agreement is or becomes or is deemed invalid, illegal or
unenforceable in any relevant jurisdiction, or would disqualify this Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan, it shall be stricken and the remainder of the
Agreement shall remain in full force and effect. F. Defined Terms. 1. Any term
used herein and not otherwise defined herein shall have the same meaning as in
the Plan. Any conflict between this Agreement and the Plan will be resolved in
favor of the Plan. Any disputes or questions of right or obligation which shall
result from or relate to any interpretation of this Agreement shall be
determined by the Committee. Any such determination shall be binding and
conclusive upon Grantee and any person or persons claiming through Grantee as to
any rights hereunder. 2. For the purposes of this Agreement, the following terms
shall have the following meaning: (i) “Change in Control Termination” means, in
the event unvested Restricted Stock Units and DERs are assumed, converted,
continued or substituted in connection with a Change in Control, if the
employment of Grantee is terminated within two (2) years following the Change in
Control (i) by the Company or its acquirer or successor for any reason other
than Cause or (ii) by Grantee with Good Reason. (ii) “Competitive Product or
Service” means any product, process, system or service (in existence or under
development) of any person or organization other than the Company that is the
same as, similar to, or competes with, a product, process, system or service (in
existence or under development) upon which Grantee worked or for which Grantee
had responsibilities at the Company during the twenty-four (24) months prior to
the Last Day (as defined below). (iii) “Competitor” means Grantee or any other
person or organization engaged in, or about to become engaged in, research or
development, production, marketing, leasing, selling, or servicing of a
Competitive Product or Service. - 7 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg008.jpg]
(iv) “Divestiture” means the sale or other transfer of equity securities of a
Subsidiary to a person or entity other than the Company or an affiliate of the
Company, or if a Subsidiary leases, exchanges or transfers all or any portion of
its assets to such a person or entity, then the Committee may specify that such
transaction or event constitutes a “Divestiture”. (v) “Good Reason” shall mean,
unless otherwise defined in a written employment agreement in effect between the
Company or any of its Subsidiaries and Grantee, the relocation of Grantee’s
office at which Grantee is to perform his or her duties to a location more than
thirty (30) miles from the location at which Grantee performed his or her duties
prior to a Change in Control. (vi) “Last Day” means Grantee’s last day of
employment with the Company regardless of the reason for Grantee’s separation.
(vii) “Position Elimination” means the elimination of Grantee’s position. (viii)
“Protected Relationship” means policyholders, agents, brokers, dealers,
distributers, sources of supply or customers with whom, within twenty-four (24)
months prior to the Last Day, Grantee, directly or indirectly (e.g., through
employees whom Grantee supervised) had material business contact and/or about
whom Grantee obtained confidential information and trade secrets. (ix)
“Restricted Geographic Area” means the territory (i.e.: (i) state(s), (ii)
county(ies), or (iii) city(ies)) in which, during the twenty-four (24) months
prior to the Last Day, Grantee provided material services on behalf of the
Company (or in which Grantee supervised directly, indirectly, in whole or in
part, the servicing activities). (x) “Restricted Period” means the period of
Grantee’s employment with the Company and a period of twelve (12) months after
the Last Day. Grantee recognizes that the durational term is reasonably and
narrowly tailored to the Company’s legitimate business interest and need for
protection with each position. (xi) “Strategic Joint Venture” means a business
arrangement entered into by the Company with one or more other parties to own
and operate an entity in which the Company continues to have a strategic
interest. (xii) “Workforce Reduction” means a reduction in force, as determined
by the Company in accordance with its standard coding procedures. G. Execution.
If Grantee shall fail to execute this Agreement, either manually with a paper
document, or through the online grant agreement procedure with the Company’s
designated broker–dealer, and, if manually executed, return the executed
original to the Secretary of the Company, the Award shall be null and void. The
choice of form will be at the Company’s discretion. H. Section 409A. All
Restricted Stock Units granted pursuant to this Agreement are intended either to
be exempt from Section 409A of the Code, or, if subject to Section 409A of the
Code, to be administered, operated and construed in compliance with Section 409A
of the Code and any guidance issued thereunder. This Agreement and the Plan
shall be administered in a manner consistent with this - 8 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg009.jpg]
intent and any provision that would cause the Agreement or Plan to fail to
satisfy the first sentence of this section shall have no force and effect.
Notwithstanding anything contained herein to the contrary, Restricted Stock
Units (and related DERs) that (a) constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code and (b) vest as a
consequence of Grantee’s termination of employment, shall not be delivered until
the date that Grantee incurs a “separation from service” within the meaning of
Section 409A of the Code (or, if Grantee is a “specified employee” within the
meaning of Section 409A of the Code and any guidance issued thereunder, the date
that is six months and one day following the date of such “separation from
service” (or on the date of Grantee’s death, if earlier)). In addition, each
amount to be paid or benefit to be provided to Grantee pursuant to this
Agreement that constitutes deferred compensation subject to Section 409A of the
Code, shall be construed as a separate identified payment for purposes of
Section 409A of the Code. - 9 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg010.jpg]
IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has executed this Agreement,
each as of the day first above written. "Company" ATTEST: HUMANA INC. BY: BY:
JOSEPH C. VENTURA BRUCE D. BROUSSARD Chief Legal Officer & Corporate Secretary
President & Chief Executive Officer “Grantee” <first_name> <middle_name>
<last_name> - 10 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10gg011.jpg]
APPENDIX A Payout Matrix for Performance-Based Restricted Stock Units The
<shares_awarded> Restricted Stock Units represent the target number of shares of
common stock that could potentially be earned on the Vesting Date if the below
strategic measure is achieved at the target level. Performance above or below
the target level will yield vesting of a different amount of shares of common
stock, according to the following matrix:



--------------------------------------------------------------------------------



 